                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

MINER, LTD,

      Plaintiff,

v.                                                    Case No: 6:19-cv-722-Orl-41TBS

JAMES KECK and DURASERV CORP,

      Defendants.


                                         ORDER

      Plaintiff Miner, Ltd. brings this noncompete case against its former employee,

Defendant James Keck, and his current employer, Defendant Duraserv Corp. (Doc. 1).

Pending before the Court is Duraserv’s motion to compel Miner to provide better

responses to its requests for production and interrogatories (Doc. 37). Miner has filed a

response in which it argues that the motion should be denied because it has already

produced over 700 pages of responsive documents, the motion does not comply with

Local Rule 3.04(a), the discovery is overbroad, and many of Duraserv’s discovery

concerns are otherwise moot (Doc. 39).

      Local Rule 3.04(a) provides:

              A motion to compel discovery pursuant to Rule 36 or Rule 37,
              FED. R. CIV. P., shall include quotation in full of each
              interrogatory, question on deposition, request for admission,
              or request for production to which the motion is addressed;
              each of which shall be followed immediately by quotation in
              full of the objection and grounds therefor as stated by the
              opposing party; or the answer or response which is asserted
              to be insufficient, immediately followed by a statement of the
              reason the motion should be granted. The opposing party
              shall then respond as required by Rule 3.01(b) of these rules.

M.D. FLA. R. 3.04(a). Duraserv’s motion violates the rule because it does not provide a
statement explaining the reasons why the motion to compel each request and

interrogatory should be granted. Consequently, except for requests for production

numbered 18, 21, 22, 35-37, and interrogatories numbered 5-10 and 13 (collectively the

“Discovery”), Duraserv’s motion to compel is DENIED without prejudice. Duraserv has

sufficiently argued the following concerns about the Discovery.

       Miner interposed thirteen “General Objections” to the requests for production and

interrogatories (Doc. 37-2 at 1-4). These “General Objections” include objecting “to each

interrogatory and request to the extent it is overly broad, unduly burdensome, irrelevant,

and/or not proportional to the needs of this case” and “to the extent it requires disclosure

of documents and information relating to matters not raised by Miner’s Complaint on the

grounds that such information is not relevant to the subject matter of this proceeding.”

(Doc. 37-2, ¶¶ 4-5). All of Miner’s “General Objections” are overruled. As the Court has

explained before in other cases “[t]he grounds for objecting to an interrogatory must be

stated with specificity.” FED. R. CIV. P. 33(b)(4). Since the Federal Rules of Civil

Procedure were amended effective December 1, 2015, Rule 34 has required a party

objecting to requests for production to: (1) “state with specificity the grounds for objecting

to the request, including the reasons;” (2) “state whether any responsive materials are

being withheld on the basis of that objection;” and (3) “[a]n objection to part of a request

must specify the part and permit inspection of the rest.” As the court observed in Liguria

Foods, Inc. v. Griffith Laboratories, Inc., No. C 14-3041-MWB, 2017 U.S. Dist. LEXIS

35370, at *32 (N.D. Iowa Mar. 13, 2017), “’[t]he key requirement in both Rules 33 and 34

is that objections require ‘specificity.’” So-called “’generalized objections are inadequate

and tantamount to not making any objection at all.’” Id. at *36 (quoting Jarvey, Boilerplate

Discovery Objections, 61 Drake L. Rev. at 916).



                                             -2-
       Whether made as a “General Objection,” or in direct response to a request for

production or interrogatory “[o]bjections which state that a discovery request is ‘vague,

overly broad, or unduly burdensome’ are, by themselves, meaningless, and are deemed

without merit by this Court.” Siddiq v. Saudi Arabian Airlines Corp., No. 6:11–cv–69–Orl–

19GJK, 2011 WL 693685, at *3 (M.D. Fla. Dec. 7, 2011) (quoting Milinazzo v. State Farm

Ins. Co., 247 F.R.D. 691, 695 (S.D. Fla. 2007)). Courts routinely reject such boilerplate

objections. Polycarpe v. Seterus, Inc., No. 6:16-cv-1606-Orl-37TBS, 2017 WL 2257571,

at *2 (M.D. Fla. May 23, 2017) (collecting cases). Miner’s boilerplate objections to the

Discovery are overruled.

       Miner violated FED. R. CIV. P. 34(b)(2)(C) which states that: “An objection must

state whether any responsive materials are being withheld on the basis of that objection.”

Fed. R. Civ. P. 34(b)(2)(C). Within 14 days from the rendition of this Order Miner shall

inform Duraserv in writing whether any material responsive to the Discovery has been

withheld.

       Some of Miner’s responses to the Discovery consist of objections followed by a

statement that “[s]ubject to and without waiving the foregoing objections, Miner will … at a

mutually agreeable time after a protective order is executed, filed and approved by the

court.” (Doc. 37-2 at 7-11). Complying with written discovery “subject to,” or

“notwithstanding” objections “preserves nothing and wastes the time and resources of the

parties and the court.” Nationwide Mut. Fire Ins. Co. v. Kelt, Inc., No. 6:14-CV-749-ORL-

41, 2015 WL 1470971 at *4 (M.D. Fla. Mar. 31, 2015), quoting Martin v. Zale Del., Inc.,

2008 WL 5255555, *2 (M.D. Fla. Dec.25, 2008); Polycarpe at 4 (collecting cases). Now,

the Court finds that Miner has waived its objections to the Discovery to the extent it said it

would provide information “subject to” and “without waiving the foregoing objections.” See



                                             -3-
Wyndham Hotels and Resorts, LLC v. Leisure Getaway, Inc., No. 6:17-cv-501-Orl-31GJK,

2018 WL 3827652, *3 (M.D. Fla. Feb. 28, 2018). Miner shall provide the information

requested in the Discovery, that was objected to on this basis, within 14 days from the

rendition of this Order.

       The parties have been unable to agree on the relevant time period for discovery.

Some of Duraserv’s requests seek information from “the Last 10 Years Through The

Present” (Doc. 37-2 at RFP 22). In its motion, it argues that it is entitled to documents for

the entire seven-year period Keck worked for Miner (Doc. 37 at 7). Miner counters that

Keck “is prohibited from soliciting entities who were customers of Miner within two (2)

years prior to the termination of Keck’s employment with Miner. Any information outside

of this time frame is wholly irrelevant.” (Id., at 13). The Court doesn’t agree with either

party. The relevant time frame depends upon the information being sought. For example,

if the discovery concerns the training Keck received while employed by Miner, then the

entire period of his employment is relevant. On the other hand, if the discovery concerns

the customers Keck promised not to solicit after leaving Miner’s employ, then at least for

now, the two years prior to his termination is the relevant period. The parties should,

through the application of common sense, be able to work this out between themselves. If

they fail, then a more detailed motion will be required.

       Miner objects to much of the Discovery on the ground that “it seeks information

that is not relevant, and not reasonably calculated to lead to the discovery of admissible

evidence.” (Id. at 12). Since FED. R. CIV. P. 26 was amended in 2015 the general scope of

discovery has been:

              (1) Scope in General. Unless otherwise limited by court order,
              the scope of discovery is as follows: Parties may obtain
              discovery regarding any nonprivileged matter that is relevant



                                             -4-
              to any party's claim or defense and proportional to the needs
              of the case, considering the importance of the issues at stake
              in the action, the amount in controversy, the parties' relative
              access to relevant information, the parties' resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be
              discoverable.

FED. R. CIV. P. 26(b)(1). The comments to the rule explain:

              The former provision for discovery of relevant but inadmissible
              information that appears “reasonably calculated to lead to the
              discovery of admissible evidence” is also deleted. The phrase
              has been used by some, incorrectly, to define the scope of
              discovery. As the Committee Note to the 2000 amendments
              observed, use of the “reasonably calculated” phrase to define
              the scope of discovery “might swallow any other limitation on
              the scope of discovery.” The 2000 amendments sought to
              prevent such misuse by adding the word “Relevant” at the
              beginning of the sentence, making clear that “‘relevant’ means
              within the scope of discovery as defined in this subdivision ...”
              The “reasonably calculated” phrase has continued to create
              problems, however, and is removed by these amendments. It
              is replaced by the direct statement that “Information within this
              scope of discovery need not be admissible in evidence to be
              discoverable.” Discovery of nonprivileged information not
              admissible in evidence remains available so long as it is
              otherwise within the scope of discovery

Advisory Committee Notes, 2015 Amendment. Miner’s objections that the Discovery

“seeks information that is not relevant, and not reasonably calculated to lead to the

discovery of admissible evidence” are overruled because they are boilerplate and not a

correct statement of the scope of discovery. Miner shall provide the information requested

in the Discovery, that was objected to on this basis, within 14 days from the rendition of

this Order.

       Duraserv seeks an award of its attorney’s fees in connection with this motion. If a

motion to compel is granted, the court must ordinarily award the movant its reasonable




                                            -5-
expenses, including attorney’s fees, incurred to bring the motion. FED. R. CIV. P. 37(a)(5).

The Rule recognizes three exceptions:

              (i) the movant filed the motion before attempting in good faith
              to obtain the disclosure or discovery without court action;

              (ii) the opposing party's nondisclosure, response, or objection
              was substantially justified; or

              (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). This is an instance in which both parties violated the

applicable rules. Therefore, the Court finds that it would not be just to award fees in

connection with this motion.

       DONE and ORDERED in Orlando, Florida on July 3, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                             -6-
